DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.: US 11,146,309. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 17/474,914
U.S. Patent: 11,146,309
1. A power line communication device comprising: 

an inverter noise detection processing unit for detecting inverter noise by a DC/AC inverter; 


a half-wavelength shift processing unit for generating a half-wavelength shift signal in which a phase corresponding to a half-wavelength of the inverter noise is shifted with respect to a received signal from the power line; 

an addition unit for generating an addition signal in which the received signal and the half-wavelength shift signal are added; and

a reception processing unit for acquiring received data based on the addition signal. 


1. A power line communication device comprising: 

an inverter noise detection processing unit for detecting inverter noise by a DC/AC inverter of the power line; 

a half-wavelength shift processing unit for generating a half-wavelength shift signal in which a phase corresponding to a half-wavelength of the inverter noise is shifted with respect to a received signal from the power line; 

an addition unit for generating an addition signal in which the received signal and the half-wavelength shift signal are added; 

a reception processing unit for acquiring received data based on the addition signal; 

a transmission processing unit for generating a transmission signal to be output to a power line based on the received data acquired by the reception processing unit; a transmission position determination unit for determining a transmission period of the transmission signal based on the half-wavelength of the inverter noise; and 

an output unit for outputting the transmission signal in the transmission period.

2. The power line communication device according to claim 1, further comprising: 

a noise waveform storage device for retaining a waveform substantially containing a large amount of inverter noise, 

wherein the half-wavelength shift processing unit generates the half-wavelength shift signal by shifting a phase corresponding to a half-wavelength of the inverter noise with respect to a waveform substantially containing a large amount of inverter noise, 

wherein the half-wavelength shift processing unit removes frequency components of the received signal from the inverter noise.

3. The power line communication device according to claim 1, further comprising: 

a noise waveform storage device for retaining a waveform substantially containing a large amount of inverter noise, 

wherein the half-wavelength shift processing unit generates the half-wavelength shift signal by shifting a phase corresponding to a half-wavelength of the inverter noise with respect to a waveform substantially containing a large amount of inverter noise, and 

wherein the half-wavelength shift processing unit removes frequency components of the received signal from the inverter noise.

3. The power line communication device according to claim 1, further comprising: 

a transmission processing unit for generating a transmission signal to be output to a power line;

 

a transmission position determination unit for determining a transmission period of the transmission signal; and 


an output unit for outputting the transmission signal in the transmission period,



wherein the transmission position determination unit has a first period corresponding to a half-wavelength of the inverter noise as a transmission period.

1. ……. 


a transmission processing unit for generating a transmission signal to be output to a power line based on the received data acquired by the reception processing unit; 

a transmission position determination unit for determining a transmission period of the transmission signal based on the half-wavelength of the inverter noise; and 

an output unit for outputting the transmission signal in the transmission period.

2. The power line communication device according to claim 1, 
wherein a first period corresponding to the half-wavelength of the inverter noise is determined as the transmission period.


4. The power line communication device according to claim 3, 

wherein the same transmit signals as the first period are outputted in a second period corresponding to a half-wavelength of the inverter noise, which is consecutive to the first period.

4. The power line communication device according to claim 2, 

wherein the same transmit signals as the first period are outputted in a second period corresponding to a half-wavelength of the inverter noise, which is consecutive to the first period.

5. The power line communication device according to claim 4, further comprising: 

a reception position determination unit for determining a reception period of the reception signal; 

an input unit for inputting the reception signal in the reception period; and 

a reception processing unit for acquiring reception data based on an input signal from the input unit, 

wherein the reception position determination unit has a period corresponding to the second period as the reception period.

5. The power line communication device according to claim 4, further comprising: 

a reception position determination unit for determining a reception period of the reception signal; 

an input unit for inputting the reception signal in the reception period; 

a reception processing unit for acquiring reception data based on an input signal from the input unit, 

wherein the reception position determination unit determines a period corresponding to a second period as the reception period.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631